Citation Nr: 1707925	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  06-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis.

3.  Entitlement to an evaluation in excess of 10 percent for left knee disability, status post surgery with osteoarthritis.

4.  Entitlement to an evaluation in excess of 10 percent for iliolumbar myofascial strain prior to August 15, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1975 to July 1978 and from in the U.S. Navy June 1980 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, as well as a December 2004 rating decision issued by the RO in Montgomery, Alabama.  Jurisdiction over the claims has since been transferred to the Montgomery, Alabama RO. 

In September 2011 and July 2013, the Board remanded this matter for additional development, to include scheduling the Veteran for a hearing before the Board.

In January 2013, the Veteran testified at a videoconference hearing held before the undersigned, and a transcript of that hearing has been associated with the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The issue of entitlement to an increased disability rating for sinusitis is set forth below.  The remaining issues are being REMANDED to the agency of original jurisdiction (AOJ).  VA will inform the Veteran if further action, on his part, is warranted. 
FINDING OF FACT

Throughout the rating period, the Veteran's sinusitis was manifested by no more than two incapacitating episodes or three non-incapacitating episodes per year.


CONCLUSION OF LAW

The criteria for an initial schedular rating in excess of 10 percent for chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.97, DC 6513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds that the development requested in the previous remands, as pertaining to the claim decided herein, has been accomplished. In this regard, in the September 2011 remand, the AOJ was instructed to schedule the Veteran for a Travel Board hearing.  As noted above, such hearing took place in January 2013.  In its July 2013 remand, the Board instructed the AOJ to obtain the Veteran's updated VA and private treatment records and to arrange for the Veteran to undergo VA examination concerning his claim an increased rating.  Additional medical records were added to the file.  In August 2013, the Veteran underwent a VA examination.  Therefore, the Board finds that there has been substantial compliance with the instructions of its July 2013 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand). 

Furthermore and as noted above, in January 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the hearing, the undersigned noted the issues on appeal.  Additionally, information was solicited from the Veteran as to the existence of any potentially relevant evidence that had not been obtained.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  Id. at 497.  

Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing him with further VA examination, and a remand requesting such development was promulgated.  Therefore, nothing gives rise to the possibility that evidence has been overlooked with regard to the claim remaining on appeal. Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.10 (c) (2) nor has identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Thus, the Board finds that VA has satisfied its duty to inform and assist the Veteran at every stage as to the issue decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issue.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claim adjudicated herein.




Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016). 

In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The Veteran's sinusitis is rated under Diagnostic Code 6513.  Under that code, a 10 percent rating is warranted for one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513, Note 1 (2016).

In July 2004, the Veteran underwent a general VA examination.  At that time, he reported that his sinusitis manifested in sharp pain in his nose and the area above it, to include between his eyes.  He also experienced post-nasal drip.  The Veteran reported that the sinusitis was treated with antibiotics when severe, which occurred several months prior to the examination but not recently.  He experienced symptoms once a year, but reported taking antibiotics approximately 3 times a year for treatment.  The Veteran reported experiencing an episode of sinusitis a year prior which lasted for 10 days.  The examiner diagnosed chronic sinusitis, by history. 

In his July 2006 substantive appeal, the Veteran indicated that he had experienced 12 episodes of sinus problems, characterized as headaches, sore throat, and sore ears, in the previous 7 months.  He reported being seen in 2005 at the Martin Army Community Hospital for sore throat and headaches.  He also described being seen twice at the Atlanta VA hospital for sinus problems, which were treated with antibiotics.  The Veteran did not indicate the dates of the VA treatment.

In May 2007, the Veteran sought treatment at VA after being informed of a polyp in his nasal cavity.  At that time, he reported that he began using nasal steroid spray in 2002, and that prior to that he had experienced sinusitis symptoms 3 to 5 times a year for 10 years.  Since beginning the nasal steroids, the Veteran reported, he experienced symptoms once a year.  Such symptoms were reported as facial pain and pressure, nasal drainage, and malaise.  A nasal endoscopy showed no polyps or purulence.  He was diagnosed with recurrent acute rhinosinusitis and allergic rhinitis, to be treated with saline rinses as needed and a corticosteroid spray.  The examiner also recommended a CT scan to definitively rule out sinusitis. 
In July 2007, the Veteran was seen at VA for follow-up.  At that time, it was again noted that since beginning the use of a nasal steroid, the Veteran's sinusitis symptoms occurred only once a year.  He had undergone the recommended CT scan the month prior.  It revealed mild chronic appearing inflammatory changes in the paranasal sinuses, without obstructive pathology of evidence for acute sinusitis.  The Veteran was instructed to continue with saline rinses and the corticosteroid spray.  It was noted that he was without severe disease and experienced symptoms only once a year, which rendered him ineligible for surgical treatment. 

The Veteran was seen for follow-up at VA in August 2007.  At that time, he reported sinus facial pain without nasal discharge for the previous 2 weeks.  He was instructed to continue saline rinses and corticosteroid use, and was prescribed antibiotics for treatment. 

In a February 2008 VA treatment note, the Veteran reported experiencing a single episode of sinusitis since his last visit.  He was instructed to continue saline rinses and corticosteroids. 

In a December 2008 private treatment note, the Veteran was seen for an upper respiratory infection attributed to a virus, rather than sinusitis.  He was advised to drink fluids and follow up with the VA hospital in 5 days. 

In October 2009, the Veteran was seen in a private emergency department and diagnosed with an upper respiratory infection.  The infection was treated with a cough suppressant. 

The Veteran underwent a VA examination in August 2010.  At that time, it was noted that the Veteran treated his sinusitis, manifested as a runny nose and reddened eyes, with nasal spray and occasional medical attention.  There was no history of hospitalization or surgery.  The examiner concluded that the Veteran experienced 2 incapacitating episodes, requiring 4 to 6 weeks of antibiotic treatment, per year.  During those episodes, the Veteran experienced headache, fever, purulent drainage, and sinus pain.  The episodes lasted less than 2 weeks each.  On examination, the Veteran was found to be experiencing sinus pain, but no nasal obstruction, polyps, septal deviation or deformity.  X-ray testing showed no acute abnormalities, only a diminutive left frontal sinus.  The examiner diagnosed the Veteran with diminutive left frontal sinus with no active sinusitis.  

In a May 2011 statement, the Veteran reported experiencing 5 episodes of sinus problems and 2 flare-ups which required antibiotic treatment in the prior year.  The Veteran indicated that his sinus drainage resulted in upper respiratory infections.  He referred to VA treatment notes from 2007 and 2008, which he indicated showed multiple major episodes of sinusitis during that time frame. 

In August 2011, the Veteran was seen in a private emergency department for complaints of a cough.  He was diagnosed with acute bronchitis. 

In a February 2012 statement, the Veteran's wife described the symptoms she observed, usually in the spring and fall, concerning her husband's sinuses.  She indicated that, at least twice per year, she had to take the Veteran to an emergency room or a clinic because his sinus problem worsened into an upper respiratory infection that required antibiotic treatment.  She indicated that the Veteran was usually treated with antibiotics three to four times a year for his sinus infections. 

At the January 2013 Board hearing, the Veteran testified that he took over-the-counter medication and used nasal spray daily to treat his sinusitis.  He indicated that he occasionally took antibiotics to treat the condition.  He reported that he was last prescribed antibiotics in 2011, but that it was for acid reflux.  

In an August 2013 statement, the Veteran reported that he experienced 3 sinus episodes in the previous year, as well as 2 flare-ups which required treatment with antibiotics.  The Veteran reported being seen in the emergency departments of hospitals and specialty clinics for sinus drainage which resulted in an upper respiratory infection, requiring antibiotic treatment.  The Veteran then described episodes in August 2007 and November 2007 when his sinus condition was treated with antibiotics.  He indicated that this was his fourth antibiotic treatment in 2007 for a sinus infection or upper respiratory infection.  He also indicated undergoing antibiotic treatment again in January 2008.
In an August 2013 statement, the Veteran's wife described his daily use of nasal sprays, as well as inhalers and emergency room visits for antibiotic treatments.  

Also in August 2013, the Veteran underwent a VA sinusitis examination.  At that time, the examiner confirmed the diagnoses of chronic sinusitis and allergic rhinitis. The sinusitis was manifested by headaches, but without pain and tenderness or purulent discharge or crusting.  The Veteran had a total of 3 non-incapacitating episodes of sinusitis, characterized by headaches, pain and purulent discharge or crusting in the previous 12 months.  It was noted that there were no incapacitating episodes of sinusitis, requiring prolonged treatment by antibiotics, within the previous 12 months.  The Veteran had no history of sinus surgery.  

After a review of the evidence of record the Board finds that, for the entire period on appeal, the Veteran's sinusitis did not more nearly approximate any rating in excess of 10 percent.  The medical evidence of record, spanning the 14-year appeal period, consistently showed that the Veteran experienced no more than 2 incapacitating episodes of sinusitis per year, requiring antibiotic treatment, and less than 6 non-incapacitating episodes per year, characterized by headaches, pain and purulent discharge.  

VA treatment records indicate the Veteran experienced symptoms of sinusitis rarely in 2005 and 2006; it was not until August 2007 that the record indicated the prescription of antibiotics to treat sinusitis.  The Veteran repeatedly treated his symptoms with saline rinses and corticosteroids.  The August 2010 VA examiner concluded that the Veteran experienced 2 incapacitating episodes-that is, ones requiring prolonged antibiotic treatment-twice per year.  The Veteran confirmed as much in his May 2011 and August 2013 statements, in which he described 2 flare-ups per year, and 3 to 5 episodes of sinus problems.  The August 2013 VA examiner noted an improvement in the Veteran's condition, finding that there were no incapacitating episodes in the prior year, and 3 non-incapacitating ones.

Under Diagnostic Code 6513, a 30 percent rating is warranted for 3 or more incapacitating episodes, or more than 6 non-incapacitating episodes, per year.  Here, the only evidence that the Veteran experienced symptoms at such levels are his statement in his July 2006 appeal, in which he asserted that he experienced 12 episodes in the previous 7 months, and his wife's February 2012 statement, in which she indicated that her husband's sinusitis was treated with antibiotics 3 to 4 times per year.  Unfortunately, the Board finds that these statements lack credibility because they are inconsistent with the other evidence of record, including the medical evidence, and the Veteran's statements made for purposes of medical treatment.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Specifically, there is no medical evidence in the whole of the record which indicates that the Veteran's disability was treated with antibiotics 3 or more times, or that he experienced more than 6 non-incapacitating episodes.  Without evidence of such episodes, the next highest disability rating simply is not warranted.

Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for sinusitis, as there is no competent, probative evidence to show that his symptoms meet the criteria for the next higher rating.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

Other Considerations

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the service-connected sinusitis been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

To that end, the Court has determined how the provisions of 38 C.F.R. § 3.321 are to be applied in a claim for an increased disability rating.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's sinus disability at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  

In Yancy, the Court determined that the Board must address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis "only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's sinusitis symptomatology is fully addressed by the rating criteria under which it is rated.  There are no additional symptoms of sinusitis that are not addressed by the rating schedule, the rating criteria reasonably describe the disability level and symptomatology of the Veteran's service-connected disability, and the rating schedule is adequate to evaluate his disability picture.  The Board notes that even if the Veteran's service-connected sinusitis was not so contemplated, he has not indicated that the disability has resulted in marked interference with employment or any sort of hospitalization.  Therefore, the Board need not proceed to consider the second factor and concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  See Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran was granted TDIU in an April 2014 rating decision.  The Court has recognized VA can specifically separate the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011).  In Locklear, the Court held that "[b]ifurcation of a claim generally is within the Secretary's discretion."  Id.  Here, the record reflects that the Veteran did not file a notice of disagreement with respect to the effective date of the grant of TDIU.  Given the foregoing, the Board concludes that the TDIU rating claim was separately adjudicated and has not been perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

ORDER

Entitlement to a rating in excess of 10 percent for chronic sinusitis is denied.

REMAND

As concerns the remaining claims, the Board observes that a new precedential opinion that directly affects this case has been issued by the Court. In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing."  Id.  

The Board finds that the August 2013 VA examination reports, concerning the evaluation of the Veteran's knees and his back, do not comply with Correia.  Therefore, new VA examinations are required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current bilateral knee pathology.  The electronic claims file must be reviewed by the examiner, and the report should state that such review has been accomplished.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner must describe to what extent, if any, the Veteran has any bilateral knee pathology or reduced function in the knees, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected knee disability.  If so, each of those limitations should be set forth in detail.

The examiner must state whether or not the Veteran has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner is asked to characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner must test the range of motion of the Veteran's knees.  In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

2.  After completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for examination by a VA examiner to determine the nature, severity, and extent of his current thoracolumbar spine pathology. 

The entire claims file must be reviewed, to include the Veteran's lay statements and assertions.  If the examiner does not have access to the electronic file, any relevant records contained in the electronic file that are not available must be otherwise made available to the examiner.

All indicated tests should be accomplished and all clinical findings should be reported in detail.  All pertinent imaging results such as X-ray, CT scan and/or MRI results should be discussed.  After examining the Veteran and reviewing his claims file, the examiner must provide a comprehensive report including complete rationale for all conclusions reached.

In particular, the examiner must identify objective manifestations attributable to the Veteran's service-connected thoracolumbar spine disability.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination must record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the back cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

The examiner must record whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination; and if so, the examiner must describe the nature and severity thereof.  Any musculoskeletal and neurologic dysfunction involving the thoracolumbar spine must be described in detail. 

The examiner must describe to what extent, if any, the Veteran has any thoracolumbar spine deformity, any degenerative changes, an altered gait or reduced function in the lower body due to a service-connected disability. 

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner must describe whether any reported pain significantly limits the function of the Veteran's back during flare-ups or when the back is used repeatedly.  Any limitation of back function must be clearly identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is asked to specify the frequency and duration of any "periodic flare-ups" and the effect the service-connected back disability has upon the Veteran's daily activities.  The degree of functional impairment or interference with daily activities, if any, by the service-connected back disability should be described in detail (e.g., any lifting restrictions or periods of incapacitation).

3.  Thereafter, adjudicate the Veteran's claims. If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


